Citation Nr: 1446847	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to increases in the ratings for scar residuals of a pilonidal cyst (currently  a midline buttock fold scar assigned staged ratings of 10 percent prior to April 5, 2014, and 20 percent from that date, and a superficial scar rated 0 percent).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to June 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Providence, Rhode Island Department of Veteran Affairs (VA) Regional Office (RO) that continued a 10 percent rating for scar residuals of a pilonidal cyst.  In August 2013, a video-conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In February 2014 the case was remanded for additional development.

The Veteran had established service connection for a pilonidal cyst, effective June 29, 1973, and rated 10 percent.  A March 2010 rating decision granted service connection for a midline buttock fold scar associated with pilonidal cyst, rated 0 percent.  The September 2011 rating decision on appeal denied the Veteran's claim for an increased rating for the midline buttock fold scar, and merged the two service connected entities, characterizing the service connected disability as "residuals of pilonidal cyst with midline buttock fold scar," rated 10 percent.  Following the Board's February 2014 remand, a July 2014 rating decision increased the rating for residuals of a pilonidal cyst with midline buttock fold scar to 20 percent, effective  April 5, 2014, and awarded separate service connection for a "superficial scar from pilonidal cyst associated with residuals of pilonidal cyst with midline buttock fold scar," rated 0 percent.  The issue has been recharacterized to reflect that there are now two scars for consideration, and that "staged" ratings are assigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On April 2014 VA examination report, the examiner identified a deep 7 cm. by 1.2 cm. scar that was tender to touch, with a thickening on the superior 1.5 cm. by 1.2 cm. portion.  The [apparently same] scar was also described as superficial and nonlinear, the examiner specifically indicated that there were no other scars found (and no deep, non-linear scars).  There is also notation  "photographs not indicated" followed almost immediately by a remark noting the Veteran had provided photographs are entered in VBMS.  There is no discussion of those photographs, i.e., whether or not they show any additional findings.  The Veteran's pilonidal cyst scar residuals are now acknowledged (by the latest AOJ adjudication as involving two separate scars-one midline buttock fold scar, and a second [unspecified location] superficial scar.  The April 2014 examination report leaves unclear the number, location, and nature ((whether superficial or deep, (a scar cannot be both) and whether linear or nonlinear) of the scars.  Furthermore, the report leaves unclear whether the photographs submitted by the Veteran were actually viewed by the examiner (as specifically ordered by the Board's February 2012 remand), and if so whether they show additional (not found on examination) findings.  

The case is REMANDED for the following:

1.  The AOJ should secure for the record all updated records (those not already in the record) of all treatment the Veteran has received for his pilonidal cyst residual disability.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a proctologist (one other than the April 2014 examiner) to determine the current severity of his scar residuals of a pilonidal cyst.  The entire record must be reviewed (to specifically include the photographs submitted by the Veteran) in conjunction with the examination.  The examiner should identify all symptoms and characteristics of the Veteran's scarring (specifically including number, location, dimensions, and nature the area of the scar(s), i.e., whether deep or superficial, linear or nonlinear, painful, or unstable, and describe any related impairment of function.  

The examiner must specifically discuss the photographs submitted by the Veteran, indicating whether they show any additional findings (i.e., any not found on examination).  

   The examiner must include rationale with all opinions.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

